MORRISON, Judge.
The offense is robbery; the punishment, 15 years in the penitentiary. Our prior opinion is withdrawn and the following is substituted in lieu thereof.
The record reflects no formal bills of exception.
According to the testimony of Milton Adams, manager of the Park-It Market Drive-In grocery at 4534 Bryan, Dallas, Texas, on March 7, 1963, appellant and a companion entered the store around 10:00 p. m. They remained until all the customers had left and then took their purchase to Mr. Adams. At this time appellant pulled a gun and his companion took $109.00 from the cash register, demanding also what Mr. Adams had in his pockets. Mr. Adams had only three nickels, so this money was not taken. Mr. Adams further testified that he pointed appellant out in a police line-up a few weeks after the robbery.
On March 26, 1963, Officers W. F. Gentry and C. R. Hemby of the City of Dallas Police Department apprehended appellant. At that time appellant was carrying a gun used in the robbery and had loose money stuffed in his shirt. After apprehension, appellant gave a voluntary statement which was admitted into evidence without objection. Appellant did not testify or offer any evidence in his behalf.
Appellant first contends that the testimony of Officer Gentry to the effect that he made a turn in the middle of the street, picked up a citizen with whom he had a conversation, and then made a radio broadcast that resulted in the apprehension of appellant, conveyed the impression to the jury that appellant had committed robberies other than the one for which he was on trial. Complaint is also made of the fact that nowhere in the testimony of Officer Gentry concerning finding loose bills upon appellant’s person at the time of his arrest was it established that the money had been taken in the robbery for which he was on trial.
At the time such testimony was admitted, no objections were made, therefore, nothing ;s presented for review.
We find the evidence sufficient to sustain the judgment. There being no errors reflected, the judgment is affirmed, and appellant’s motion for rehearing is overruled.